UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1890


In re: RENATO JAY SCANTLEBURY,

                Petitioner.



     On Petition for Writ of Mandamus.      (5:09-cr-00254-D-1)


Submitted:   September 11, 2012         Decided:   September 17, 2012


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Renato Jay Scantlebury, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Renato     Jay       Scantlebury   petitions    for     a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his motion for habeas corpus relief under 28 U.S.C.A. § 2255

(West Supp. 2012).         He seeks an order from this court directing

the   district    court    to    act.   Although   we    find    that    mandamus

relief is not warranted because the delay is not unreasonable,

we deny the mandamus petition without prejudice to the filing of

another mandamus petition if the district court does not act

expeditiously.      We grant leave to proceed in forma pauperis.               We

dispense   with     oral    argument     because   the    facts        and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                        2